Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 02/08/2022 is duly acknowledged.
Claims 1-21 are currently pending in this application.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-20; directed to “A method of growing a mycelium mat…”) in the reply filed on 02/08/2022 (see remarks, page 4) is acknowledged. In addition, applicants state the following:

    PNG
    media_image1.png
    85
    756
    media_image1.png
    Greyscale

	In response to applicant’s assertion for re-joinder, while electing the method claims of group I for examination in this application, it is re-iterated (see previous office action, page 4, 4th paragraph, in particular) that “…Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder...”. In the instant case, applicants have not elected the invention of group II (i.e. claim 21, directed to a product-by-process), and therefore would not be necessarily eligible for a re-joinder.
Accordingly, claim 21 (non-elected invention of group II, directed a product) has been withdrawn from further considerations. 
Claims 1-20 (elected invention of group I; directed to “A method of growing a mycelium mat…”) have been examined on their merits in this office action hereinafter.  
Priority
	This application has been filed claiming priority to a US provisional application 62/796,640 (filed on 01/25/2019).
Claim Objections
1.	Claim 1 (as amended) is objected to because of the following informalities:  claim 1, in line 2 recites the limitations “providing a growth media of non-agricultural lignocellulosic waste media”, which should be amended to recite “providing a growth media of non-agricultural lignocellulosic waste .  Appropriate correction is required.
2.	Claim 2 (as presented) is objected to because of the following informalities:  claim 2 recites the limitations “…wherein said growth media is a lignocellulosic material in particle size”, which should be amended to recite “wherein said growth media is a lignocellulosic material [[in]] having a particle size” in order to conform to the intended subject matter (see specification, page 4, 2nd paragraph).  Appropriate correction is required.
3.	Claims 3 and 4 (as presented) are objected to because of the following informalities: claims (both claims 3 and 4) recite the limitations of “wherein said lignocellulosic material has a particle size…”, which should be amended to recite “wherein said lignocellulosic material has [[a]] the particle size...” in order to clarify the invention as claimed. Appropriate correction is required.
4.	Claims 2-20 (as presented) are objected to because of the following informalities: all dependent claims 2-20 recite “A method as set forth in claim 1…”, which should be amended The method as set forth in claim…”, for clarity of the process invention as currently being claimed. Appropriate correction is required.
5.	Claims 12 and 13 (as presented) are objected to because of the following informalities: Claim 12 recites the limitation “said material is a plastic”, which should be amended to recite “said synthetically sourced and produced material is a plastic”, in order to clarify the invention. 
Claim 13 (depends directly from claim 12) recites the limitations “wherein said material is polyurethane”, which should be amended to depend from claim 11, and recite “wherein said synthetically sourced and produced material is polyurethane” in order to clarify the invention. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-20 (as currently amended/presented) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “thereafter placing said growth media in a closed incubation chamber”, which is ambiguous, because it is unclear if only the “growth media” is being placed in the “closed incubation chamber”, or it is the “growth media” that has been added the inoculated growth media in a closed incubation chamber” in order to clarify the claimed process. 
It is also noted that instant claims 14 and 15 recite the limitations “prior to said step of placing said growth media in the closed incubation chamber”, which may be amended accordingly to recite “prior to said step of placing said inoculated growth media in the closed incubation chamber”.  Appropriate correction is required.
Claim 5 (directly depends from claim 1) recites the limitations “wherein said growth media is a mineral based material”, whereas claim 1 requires the method step limitations of “providing a growth media of non-agricultural lignocellulosic waste media”, which appears to be an ambiguous recitation and confusing step. It is unclear as to what exactly is being employed as “growth media” in the process as claimed - the “lignocellulosic waste media” or a “mineral based material”, or the “growth media” further comprises “a mineral based material”.  Thus, the metes and bounds of the claimed process do not appear to be properly defined. Appropriate correction is required. 
Claim 7 (directly depends from claim 1) recites the limitations “wherein said growth media is a non-toxic non-cellulosic material”, whereas claim 1 requires “lignocellulosic waste media”, which renders the claimed process ambiguous. It is unclear as to what exactly is being encompassed by the claimed process as currently presented (further comprising?). Thus, metes and bounds of the claimed process are not properly defined.  Appropriate correction is required.
Claim 11 (directly depends from claim 1) recites the limitations “wherein said growth media is a synthetically sourced and produced material”, which is also ambiguous for the same reasons as discussed above. Claim 1 requires the “growth media of non-agricultural lignocellulosic waste media”, and therefore it is unclear as to what is encompassed by the process step as currently recited in claim 11. Thus, metes and bounds of the claimed process are not properly defined.  Appropriate correction is required.
Claim 16 (directly depends from claim 1) and recites the limitations “further comprising the step of doping said nutritive substrate with at least one of a nitrite, a supplement and a drug”, wherein it is unclear at what exact step “said nutritive substrate” is being doped, i.e. from which stage? before adding with fungal inoculum and growth media, or after adding step? The metes and bounds of the claimed process appears to be ambiguous. Appropriate amendment and/or clarification is required.
Claim 19 (directly depends from claim 1) recites the limitations “adding a compound to said growth media to inhibit contaminants”, wherein it is unclear at which step the addition of the “compound” is being performed, i.e. before or after mixing the growth media with fungal inoculum and nutritive substrate?, or after placing said growth media in the closed incubation chamber? Appropriate amendment and/or clarification is required.
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-3, 5-8, 11, 12 and 14-16 (as currently presented) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayer et al (US 2017/0000040 A1; cited by applicant’s IDS dated 03/24/2021, US patent citation #208).
Claim 1 (as amended) is directed to “A method of growing a mycelial mat comprising the steps of providing a growth media of non-agricultural lignocellulosic waste media;
adding a nutritive substrate for fungal growth and a fungal inoculum to said growth media; 
thereafter placing said growth media in a closed incubation chamber; 
maintaining said closed incubation chamber with a predetermined environment of humidity, temperature, carbon dioxide and oxygen sufficient to prevent 
incubating the growth media in losed incubation chamber for a period of time sufficient for said fungus to digest said nutritive substrate and produce a mycelial mat consisting entirely of fungal mycelium on said growth media.”

NOTE: It is noted that instant claim 1 has been amended in line 8 to recite “sufficient to prevent full differentiation of a fungus into a mushroom…”; and in lines 10-11 to recite “and produce a mycelial mat consisting entirely of…”, which have been taken as reading on the fungus employed in “the fungal inoculum” in order to produce “the mycelial mat” as recited in the preamble and in line 3 of the claimed process. See also 112-b rejection as discussed above.
Bayer et al (2017) disclose a method of growing a mycelial composite or mat (see abstract, Figure 6, [0011], [0017], for instance) using a preselected fungal species (see [0053]-[0064], for instance).
Regarding claim 1, Bayer et al disclose a method of growing a mycelial mat (rectangular mycelia-bonded panel (mat); figure 6; and [0011], [0141]-[0142]) comprising the steps of providing a growth medium of non-agricultural lignocellulosic waste media (providing bulking particles such as cotton from used clothing, paper waste (i.e. “non-agricultural lignocellulosic waste”), ground plastics, and minerals (as per page 4, 3rd paragraph of the instant disclosure, growth media may be a mineral-based material) to grow mycelia composite; see [0017], [0144]-[0145], [0240], [0244]); adding a nutritive substrate for fungal growth and a fungal inoculum to said growth media (providing nutritional particles and fungus inoculum; see [0017], [0130], [0144]); thereafter placing said inoculated growth media in a closed incubation chamber (mixtures were incubated in individual microclimates in chambers with lids; see figures 3-5; paragraphs [0140]-[0141]); maintaining said closed incubation chamber with a predetermined environment of humidity, temperature, carbon dioxide and oxygen sufficient to prevent the full differentiation of the fungus into a mushroom without producing a stipe, cap, or spores (enclosures were incubated for 14 days at 100% RH humidity and 75° F and allowing gas exchange, such that the composite is entirely made of mycelium (taken as being sufficient to prevent the full differentiation of the fungus into a mushroom without producing a stipe, cap, or spores; see [0011], [0140]-[0141]); and incubating the growth media in each said incubation chamber for a period of time sufficient for said fungus to digest said nutritive substrate and produce a mycelial mat consisting entirely of fungal mycelium on said growth media (enclosures were incubated for 14 days allowing fungi to digest nutrients and produce composite entirely 
Regarding claims 2 and 3, Bayer et al disclose the method wherein said growth media is a lignocellulosic material in particle size (such as particles of cotton or paper waste (taken as lignocellulosic waste); see [0134], [0144], [0240], for instance), wherein said lignocellulosic material has a particle size of no more than 1/4 inch (such as ground particles of recycled paper waste measuring 1mm x 1mm (i.e. about 0.04 inch); see [0134], for instance).
Regarding claims 5 and 6, Bayer et al disclose the method wherein said growth media is a mineral based material (such as providing bulking particles including perlite, vermiculite, or diatomic earth to grow mycelial composite (growth media); see [0017], [0144], for instance).
Regarding claims 7 and 8, Bayer et al disclose the method wherein said growth media is a non-toxic non-cellulosic material (such as providing bulking particles in the form of mineral based materials, such as perlite, vermiculite, diatomic earth, or plastic (i.e. providing ground plastics or minerals such as diatomic earth (hydroponic media) to grow mycelia composite (growth media); see [0017], [0144], [0244], for instance).
Regarding claims 11 and 12, Bayer et al disclose the method wherein said growth media is a “synthetically sourced and produced material” such as plastic (providing ground plastics as bulking particles to grow mycelia composite (growth media); see [0017], [0144], [0244]).
Regarding claims 14 and 15, Bayer et al disclose the method, wherein said nutrient, fungus and growth medium are placed in at least one “growth form” (or on a growth support surface) prior to said step of placing said growth media in the closed incubation chamber (fungus inoculum, particles, and nutrients are placed in the enclosures (taken as a “growth form”; not defined specifically in the disclosure of record; see page 23, Example 1, for instance) and the lid 
Regarding claim 16, Bayer et al disclose the method further comprising the step of doping said nutritive substrate with at least one of “a supplement” (the inoculum comprises sugars, vitamins, and other nutrients, the inoculum is mixed with the bulking particles to form the growth media; see [0017], [0046]-[0047], [0077], for instance).
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-4, 5-8, 11, 12 and 14-16 (as currently presented)  are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al (US 2017/0000040 A1; cited by applicant’s IDS dated 03/24/2021, US patent citation #208) when taken with Delantar Jr. (US 2009/0246467 A1; cited by applicant’s IDS dated 03/24/2021, US patent citation # 159).
Claim 4 is directed to “A method as set forth in claim 2 wherein said lignocellulosic material has a particle size in a range of from 1/4 inch to 2 inches.”
Claim 1-3, 5-8, 11, 12 and 14-16 have been discussed above as they pertain to the teachings and/or suggestions from the cited prior art of Bayer et al as discussed above, and are further relied upon hereinafter in the same manner.
However Bayer et al do not disclose the method, wherein the lignocellulosic material has a particle size in a range of from 1/4 inch to 2 inches. 
Delantar Jr. (2009) discloses lignocellulosic material having a particle size in an overlapping range of from 1/4 inch to 2 inches (paper waste material reduced into 1 to 4 cm pieces; see [0020] on page 2, for instance).  It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention, to have modified the method, as disclosed by Bayer et al (as discussed in details above), in order to use the lignocellulosic waste material within a particle size range of from 1/4 inch to 2 inches, as already disclosed by Delantar Jr., so as to form a molded product from recycled paper waste material by reducing paper size to smaller size pieces in order to facilitate, steps such as easy mixing, kneading, and .
2.	Claims 1-3, 5-12 and 14-16 (as currently presented)  are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al (US 2017/0000040 A1; cited by applicant’s IDS dated 03/24/2021, US patent citation #208) when taken with Peksen et al (2013; cited NPL in applicant’s IDS dated 03/24/2021, citation #357).
Claim 9 is directed to “A method as set forth in claim 7 wherein said non-toxic non- cellulosic material is agar having an additive therein to support mycelial growth
Claim 10 is directed to “A method as set forth in claim 9 wherein said fungal inoculum is spread across said agar growth media.”

Claim 1-3, 5-8, 11, 12 and 14-16 have been discussed above as they pertain to the teachings and/or suggestions from the cited prior art of Bayer et al as discussed above, and are further relied upon hereinafter in the same manner.
However, Bayer et al do not disclose the method, wherein the non-toxic non-cellulosic material is agar having an additive therein to support mycelial growth, wherein said fungal inoculum is spread across said agar.
Peksen et al (2013), while teaching favorable cultivation conditions for mycelial growth of a medical mushroom Hydnum repandum (see Abstract and “Materials and Methods” on pages 431-432, for instance), disclose “non-toxic non-cellulosic material” such as agar having an .
3.	Claims 1-3, 5-8 and 11-16 (as currently presented)  are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al (US 2017/0000040 A1; cited by applicant’s IDS dated 03/24/2021, US patent citation #208) when taken with  Cabulis et al (EP 2677030 A1; cited in applicant’s IDS dated 03/24/2021, FOR citation # 235). 
Claim 13 is directed to “A method as set forth in claim 12 wherein said material is polyurethane.”
Claim 1-3, 5-8, 11, 12 and 14-16 have been discussed above as they pertain to the teachings and/or suggestions from the cited prior art of Bayer et al as discussed above, and are further relied upon hereinafter in the same manner.
However, Bayer et al do not disclose the method, wherein the “synthetically sourced and produced material” is polyurethane (although, they do disclose variety of “discrete particles” that may be used for preparing the composite fungal mat, and that “include synthetic insulating particles, such as, foam based products and polymers”, for instances packaging materials, rubber/polymer, etc. (see [0022], [0242]-[0244], for instance).
Cabulis et al (2013), while teaching polyurethane rigid and flexible foams as composite obtained from wood origin raw materials used as support for immobilization of microorganisms including fungi that produce ligninolytic enzymes (see title, abstract), discloses synthetically sourced and produced material, such as, polyurethane (immobilization of the fungus on polyurethane foams; see [0042]-[0047], for instance). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of this invention, to modify the method, disclosed by Bayer et al, in order to use “synthetically sourced and produced material” as a support material that includes polyurethane, as already disclosed for successful immobilization and growth of fungal mycelia by Cabulis et al, i.e. in order to provide immobilization substrate and/or support (made of soft as well as rigid polyurethane foams) that also support effective fungal growth, at least by providing efficient access to nutrients and continuous and natural supply of oxygen during cultivation process (see [0043], for instance). Thus, the process as claimed would have been fully contemplated by an artisan of ordinary skill in the mycological art before the effective filing date of this invention as claimed.
	Claims 1-3, 5-8, 11, 12 and 14-20 (as currently presented)  are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al (US 2017/0000040 A1; cited by applicant’s IDS dated 03/24/2021, US patent citation #208) when taken with Bandalan et al (2018; cited as ref. [U] on PTO 892 form).
Claim 16 is directed to “A method as set forth in claim 1 further comprising the step of doping said nutritive substrate with at least one of a nitrite, a supplement and a drug.”
Claim 17 is directed to “A method as set forth in claim 16 wherein said supplement is a food preservative.”  
Claim 18 is directed to “A method as set forth in claim 16 wherein said drug is allicin derived from garlic.”
Claim 19 is directed to “A method as set forth in claim 1 further comprising the step of adding a compound to said growth media to inhibit contaminants.”  
Claim 20 is directed to “A method as set forth in claim 19 wherein said compound is at least one of tannins to retard ascomycetes, cinnamaldehyde to inhibit bacteria, and sorbate to inhibit yeast.”
Claim 1-3, 5-8, 11, 12 and 14-16 have been discussed above as they pertain to the teachings and/or suggestions from the cited prior art of Bayer et al as discussed above, and are further relied upon hereinafter in the same manner.
However Bayer et al do not disclose the method, wherein the nutritive substrate is doped with compound to inhibit contaminants, such as a food preservative, or allicin (as a drug derived from garlic) as currently recited in instant claims 17-20.
Bandalan et al (2018), while studying the potential of garlic as a natural mold inhibitor, discloses the use of food preservatives including anti-fungal garlic extract that contains allicin, in order to prevent growth of contaminating molds and other microorganisms (see Abstract and Introduction on pages 256-257, ), wherein Bandalan et al disclose that allicin is the component of garlic released when crushed which has an antimicrobial properties (i.e. a nature-based food sorbic acid and salts thereof, are known in the art to help reduce growth of food contaminants, including bacteria and several fungi, and help increase the shelf-life of food products, including bakery products (see page 256, right column 3rd to last full paragraph, for instance). Thus, Bandalan et al explicitly disclose the benefits of employing allicin containing garlic extract as a food preservative for nutrients in order to inhibit the growth of undesirable contaminating molds/fungi.  Therefore, to a person of ordinary skill in the art, before the effective filing date of this invention, it would have been obvious to use compounds such as sorbic acid, salts thereof, or allicin derived from garlic (a natural food preservative) in the nutritive substrate and/or growth medium in order to avoid growth of undesirable contaminating microorganisms such as molds and/or fungi. Thus, the invention as claimed fails to distinguish itself over the combined teachings and/or suggestions from the cited prior art of record.   
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the invention as claimed.
Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657